                        Case 1:20-cv-08924-CM Document 120 Filed 04/07/21 Page 1 of 2




GEORGIA M. PESTANA                                THE CITY OF NEW YORK
Acting Corporation Counsel
                                                   LAW DEPARTMENT
                                                    100 CHURCH STREET
                                                 NEW YORK , NEW YORK 10007
                                                                                           April 7, 2021
           By ECF
           Honorable Colleen McMahon
           United States District Judge
           Southern District of New York
           500 Pearl Street
           New York, New York 10007
                      Re:    In re: New York City Policing During Summer 2020 Demonstrations
                             No. 20 Civ. 8924, This Filing Relates to All Cases
           Your Honor:

                  We are Senior Counsels in the Office of Georgia M. Pestana, Acting Corporation
           Counsel of the City of New York, and the attorneys assigned the defense in the above-referenced
           matters. We write in response to Sow plaintiffs’ request to file their own opposition to
           defendants’ motion, separate and apart from all the other consolidated cases. This request should
           be denied, like the Court denied the request by all other plaintiffs for extra pages. ECF No. 116,
           118, 119. The Court should disregard any opposition that is not part of the consolidated brief.

                   By way of background, all plaintiffs besides the Sow plaintiffs requested extra time and
           extra pages for their opposition to defendants’ motion. ECF No. 116. While the Court granted the
           request for extra time, the Court denied the request for extra pages. ECF No. 119. However, by
           filing a separate opposition to defendants’ twenty-five pages memorandum of law, Sow plaintiffs
           have essentially granted themselves 25 extra pages. But as no one besides Your Honor can
           dictate the length of any papers filed, Sow plaintiffs’ apparent belief that they are entitled to file a
           separate opposition is improper and inappropriate.

                   Sow plaintiffs’ reasoning for why they are entitled to file their own opposition—despite
           the fact that these cases are consolidated—is clever wordplay. Plaintiffs say that the Court’s
           language at the conference—describing motions and replies, in the plural sense of the word—
           somehow was code that defendants should file six separate motions to dismiss in these cases
           which the Court consolidated for all purposes. That makes little sense. That does not serve
           judicial economy or efficiency. Why would defendants assume, when the Court specifically
           consolidated these cases—sua sponte— that the Court would want to read six separate motions?

                   But no matter. Even if there was some logic to what Sow plaintiffs are now saying (and
           there is not), the point is that defendants only filed one motion to dismiss all six complaints. So
           there should only be one opposition. Not six separate oppositions. And not even two separate
           oppositions. Plaintiffs in all five other cases—represented by the NYCLU, Legal Aid, the State
           of New York, as well as a number of law firms—all appear to understand that only one
             Case 1:20-cv-08924-CM Document 120 Filed 04/07/21 Page 2 of 2




opposition brief should be filed. It is unclear why the Sow plaintiffs believe otherwise and
deviate from the understanding that everyone else has.

        What Sow plaintiffs describe as “good reasons” for them to file a separate opposition are
not “good reasons” or even really a “reason.” ECF No. 118 at 2. They say that they have the
broadest allegations. ECF No. 118 at 2. That is of no moment. Defendants addressed all the
allegations in all six cases—broad and narrow—in twenty five pages and in a consolidated
manner. There is no reason for Sow plaintiffs to file their own opposition. Sow plaintiffs say their
clients would be best served if their cases got “singularly focused treatment.” ECF No. 118. But
according to Your Honor, though there are “a lot of lawyers” and “a lot of parties,” “this is all
one case.” (Conf. Trans. at 15:21-25.) So Sow plaintiffs do not get to be singular, despite their
assertions. Therefore, Sow plaintiffs’ reasoning for why they should file a separate opposition is
not persuasive. And the Federal Rules of Civil Procedure do not support Sow plaintiffs’ position.
Rule 1 emphasizes that the rules should be employed to secure “the just, speedy, and inexpensive
determination of every action and proceeding.” Two separate oppositions to one single motion is
not inexpensive. The inverse is true. Sow plaintiffs are multiplying the proceedings. 1

       If the Court is inclined to consider two separate oppositions to one single motion, then
defendants will need more time to draft a reply and also more pages. This is understandable,
given that the opposition is, in essence going to be 50 pages: 25 from Sow plaintiffs and 25 from
everyone else. Of course, defendants do not want to ask for more time or more pages, but
defendants are left with no other choice, in the event the Court will entertain two oppositions. If
the Court will not disregard a separate opposition by Sow plaintiffs, defendants require until May
28, 2021 2 to file any reply and 20 pages to reply. 3

        Sow plaintiffs’ request runs in contravention of the Court’s statements at the conference
and in contravention of the Federal Rules. The Court should disregard any oppositions that are
filed separately from the consolidated opposition brief. To the extent the Court will allow Sow
plaintiffs to file their own opposition, defendants should be granted more time and more pages to
respond to what may be, in essence, a 50 page opposition.

           Thank you for your consideration herein.
                                                                Respectfully submitted,


                                                                Brachah Goykadosh
                                                                Elissa Jacobs
                                                                Dara Weiss
                                                                Senior Counsels
                                                                Special Federal Litigation Division

1
    All plaintiffs have already slowed down the proceedings by asking for more time to oppose.
2
  The briefing schedule gives defendants two weeks to reply. If defendants must reply to two oppositions, defendants
require double that amount of time.
3
 The Court’s Individual Rule’s allow for replies that are 10 pages long. If defendants must reply to two oppositions,
defendants need 20 pages.
